Case 1:20-cv-23924-JLK Document 30 Entered on FLSD Docket 02/24/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-23924-CV-KING

 MIGNONETTE MIAMI, LLC,

        Plaintiff,

 v.

 TOKIO MARINE SPECIALTY
 INSURANCE COMPANY,

       Defendant.
 _________________________________/

                  ORDER CANCELLING ORAL ARGUMENT SET FOR
             10:00 A.M. FEBRUARY 25, 2021 AND ORDERING REBREIFING

        Pursuant to Local Rule 7.1(c), the respective parties filed responsive pleadings to

 Defendant’s Motion to Dismiss, and the issues raised by Defendant’s Motion to Dismiss (DE 13)

 became ripe for ruling on December 11, 2020. The Court considered the written pleadings upon

 the matter that became fully briefed on December 11, 2020 and decided to set the matter for oral

 argument. Notice of the Court’s scheduled oral argument on the ripe ruling was ordered to be

 heard on February 25, 2021 at 10:00 a.m.

        After the briefing was concluded, the parties have elected to bring further legal

 authorities and case law to the attention of the Court, overlooking or ignoring Local Rule

 7.1(c)(2) which limits motions (and responses to motions) to twenty pages respectively, and ten

 pages for any responding reply by the original movant. This has had an effect upon the time the

 Court has to consider a plethora of suggested legal authorities and case law by attorneys for both

 sides right up to the eve of the scheduled hearing of February 25, 2021. In short, there have been
Case 1:20-cv-23924-JLK Document 30 Entered on FLSD Docket 02/24/2021 Page 2 of 3




 over two hundred pages labeled “Supplemental Authority” piled on the already fully pled and

 docketed motion, response, and replies; as recently as yesterday.

        Obviously, this leaves no time for the Court to carefully consider in advance of hearing

 the merits of the previously set oral argument for tomorrow. This also has the effect of

 overlooking or ignoring the page limitations established by Local Rule 7.1(c) for pleading

 practice in the Southern District of Florida. It is therefore ORDERED, ADJUDGED and

 DECREED:

        1. The Oral Argument Hearing currently set for February 25, 2021 at 10:00 a.m. is

            hereby CANCELLED pending further Order of the Court;

        2. The parties are ordered to submit as a new Motion to Dismiss (if it shall be so

            advised) a new motion with its argument briefed in accordance with the page

            limitations and timing of the Local Rules of Court. Defendant’s Motion shall not

            exceed twenty (20) pages, as dictated by the Local Rules. Response by the Plaintiff

            shall be then filed within the rule permitting fourteen (14) days, also fully briefed but

            not exceeding twenty (20) pages, with the legal authorities as required by the rule.

            Obviously, Defendant then has an opportunity to reply within seven (7) days, also

            fully briefed but not exceeding ten (10) pages. After the parties have re-briefed the

            issue into the appropriate pleading format, the Court will review the written materials

            with the advantage of having before it all of the relevant legal argument in a coherent

            sequence, eliminating the current problem of “last minute” arguments in multiple

            pleadings without time for careful consideration of the issues.

        3. Defendant’s initial filing as herein ordered shall occur no more than ten (10) days

            from the date of this Order. Response and reply thereto shall follow in fourteen days




                                                  2
Case 1:20-cv-23924-JLK Document 30 Entered on FLSD Docket 02/24/2021 Page 3 of 3




            and seven days, respectively. The matter then will be ready for ruling as a “ripe”

            motion. At that time, the Court will read and review the written pleadings and decide

            whether or not oral argument will be helpful or needed by the Court. If the Court

            decides to set for oral argument, it will be promptly scheduled by written order and

            noticed to counsel.

        DONE and ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 24th day of February, 2021.



                                             _______________________________
                                             JAMES LAWRENCE KING
                                             UNITED STATES DISTRICT JUDGE
 cc:    All counsel of record




                                                3
